Citation Nr: 0808400	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 until 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim on appeal.

In February 2007 the Board remanded the veteran's current 
claim for an orthopedic examination and opinion regarding the 
severity of the veteran's right ankle disability upon a 
finding that an October 2004 VA examination was inadequate. 


FINDING OF FACT

The veteran's right ankle is not shown to be productive of 
ankylosis; nor has the veteran lost the use of his right 
foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5167, 5270-5274, 5272, 5273 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2004 and 
March 2007, both of which were subsequent to the initial 
adjudication in January 2004.  The RO attempted to provide 
the veteran with pre-adjudication notice by letter dated in 
May 2003.  This letter, however, indicated that the veteran 
sought service connection for right foot pain, rather than 
for an increased rating.  While the July 2004 and March 2007 
notices were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an October 2007 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the right 
ankle, pursuant to Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008), the veteran has nonetheless been 
notified pursuant to Vazquez-Flores v. Peake.  A March 2007 
letter informed the veteran that in determining a disability 
rating the RO considers evidence of the nature and symptoms 
of the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  
Furthermore, a May 2005 statement of the case (SOC) listed 
the specific criteria for a higher rating under 38 C.F.R. 
4.71a, Diagnostic Code (DC) 5270, which is the criteria the 
veteran's right ankle disability is rated under.  Likewise, 
the criteria for a higher rating under the loss of use of the 
foot (DC 5167) and amputation of the leg at a lower level (DC 
5165) were also given.  The March 2007 letter and May 2005 
SOC collectively have given the veteran notice pursuant to 
Vazquez-Flores v. Peake.  The claim was subsequently 
readjudicated in an October 2007 supplemental statement of 
the case, following the provision of notice and, in November 
2007, the veteran indicated that he had no further evidence 
to present.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, and obtained a medical opinion as to the 
severity of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks an evaluation in excess of 30 percent for a 
right ankle disability.  He claims that the pain his right 
foot is getting worse and worse, and because it is stiff and 
painful it is hard to walk or stand for a long period of 
time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for stiffness of the right 
ankle with status post hallux valgus surgical scar of the big 
toe and right third toe in a July 1994 rating decision.  At 
that time the disability was evaluated as 30 percent under DC 
5280-7805-5270.  In April 2003 the veteran sought a further 
increase of his disability rating, claiming it as "right 
foot pain."  His claim was evaluated by the RO under DC 
5280-5270 and denied in the January 2004 rating decision that 
is presently on appeal.

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the veteran's ankle disability 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

The highest rating under DC 5270 is 40 percent.  A 40 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.

VA podiatric treatment records dated in June 2007 note that 
the veteran complained of mid-foot and ankle pain in his 
right foot.  Tenderness and reported aching with dorsiflexion 
and plantar flexion at the mid foot and ankle were noted.  
Limited ankle dorsiflexion was also reported.  Possible 
degenerative joint disease was assessed.

A VA joints examination was conducted in July 2007.  The 
veteran's claims folder was reviewed by the examiner.  The 
examiner noted that the veteran had toe surgery on his right 
foot in service in 1986 and bunion surgery in 1993.  The 
examiner noted that throughout the examination the patient 
referred to his right foot problem despite his questioning 
him about his right ankle disability.  When asked to localize 
his pain the veteran pointed to his right foot.  On 
examination the veteran was observed to lean lightly on a 
cane while walking, and walked with normal speed and 
coordination.  The veteran was able to dorsi-flex from 0 to 
15 degrees and able to plantar-flex from 0 to 60 degrees.  
After repeated use, there appeared to be no increased loss of 
motion due to pain, weakness, fatigue, or lack of endurance 
or coordination.  X-rays taken on the day of the examination 
show normal bones and joints, with no evidence of recent or 
old trauma.  A normal x-ray of the right ankle was noted.  
The examiner gave a diagnosis of normal right ankle, and his 
opinion was no limitation of right ankle function and that 
the veteran is able to perform normal walking movements with 
normal strength.

To receive a rating higher than 30 percent under the current 
criteria, DC 5270, the medical evidence first must show that 
there is ankylosis of the ankle.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  The July 2007 VA 
examination does not contain, nor does any other medical 
evidence of record contain, a diagnosis of ankylosis of the 
right ankle.  The July 2007 VA examination, and in fact all 
the medical evidence of record, including the October 2004 VA 
examination, shows that the veteran has motion in his ankle.  
Indeed, the veteran can dorsi-flex his ankle from 0 to 15 
degrees and plantar-flex it from 0 to 60 degrees.  The 
average normal range of motion of the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of 
plantarflexion.  38 C.F.R. § 4.71a, Plate II.  Thus, because 
the medical evidence of record indicates that ankylosis is 
not present, a higher rating of 40 percent cannot be assigned 
under 38 C.F.R. § 4.71a, DC 5270.

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Thus, the 
veteran cannot be assigned a rating higher than 30 percent 
under these Codes.

Finally, while the veteran's right ankle disability is 
significant, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, albeit with limitations, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63 (2006).  Thus, the 
veteran is not entitled to a 40 percent rating under DC 5167.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right ankle 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 30 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5235-5243.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
right ankle disability is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  Regulation permits extra-schedular rating when "the 
schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right ankle disability.  


ORDER

Entitlement to an increased rating for right ankle 
disability, currently rated as 30 percent disabling, is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


